The appellant was convicted of theft by bailee, and his punishment assessed at two years in the penitentiary. *Page 398 
The record discloses that the appellant and one J. H. Hill rented a Ford automobile from the prosecuting witness, Goettinger, in the city of Dallas, on the 23rd day of June, 1925; and that after the delivery of said automobile to them by the prosecuting witness, they were joined by two other companions and all four then drove away in the car. The car was afterward located by the officers in the city of Houston. The appellant took the stand and admitted renting the automobile in question, but defended upon the ground that before leaving the city of Dallas he became aware of the fact that Hill and his other companions contemplated taking the car to Houston, against his advice and over his protest, whereupon he abandoned them at the viaduct in Dallas and caught a ride to Houston with strangers. It is also contended by the appellant that his evidence as to abandoning the car and his companions being uncontradicted, the jury was in error in returning a verdict against him and the court should have granted him a new trial by reason thereof.
There is only one bill of exception in the record and it, in effect, sets out in a brief way all of the proceedings of the trial to which appellant objected and contains each and all the paragraphs of the motion for new trial therein. None of said paragraphs or sections in this bill sufficiently set out, within themselves, the specific errors complained of. Bills of this character are considered by the court as defective and not in keeping with the statutes and decisions pertaining thereto. Nugent v. State, 273 S.W. 598.
The appellant's contention to the effect that the verdict of the jury was contrary to the evidence and not supported thereby, in that the state did not contradict his testimony relative to abandoning his companions and said car in the city of Dallas and not going with them to Houston, is against the decisions of this court. This court has frequently held that the jury is not bound to accept as true the uncontradicted testimony of defendants and interested witnesses. Hawkins v. State, 270 S.W. 1025; Horak v. State, 273 S.W. 601.
After a careful examination of the record, and finding no error therein, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 399 
                    ON MOTION FOR REHEARING.